Citation Nr: 1633926	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  12-24 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Although the RO did not reopen the Veteran's claim of service connection for a cervical disability in its October 2009 rating decision, the Board must also address the question of reopening before proceeding to the merits.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

The underlying issue of the Veteran's entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 2001 rating decision, the RO denied a claim of service connection for cervical spine disability.

2.  The evidence submitted since the May 2001 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for cervical spine disability. 



CONCLUSIONS OF LAW

1.  The May 2001 decision a claim of service connection for cervical pain, claimed as neck injury, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302 (2016).

2. The additional evidence received since the May 2001 decision is new and material, and the claim of service connection for cervical pain, claimed as neck injury, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed decision issued May 2001, the RO denied service connection for cervical pain, claimed as neck injury.  The claim was previously denied in a September 2000 rating decision, and, subsequent to the passage of the Veterans Claims Assistance Act of 2000, the RO readjudicated the Veteran's claim in that May 2001 decision.  The Veteran did not appeal that decision.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of service connection for cervical pain, claimed as neck injury, was denied in the May 2001 rating decision because the RO found that he did not have a current disability.  However, the August 2011 VA examination diagnosed status-post cervical spine fusion and degenerative disc disease of the cervical spine.  An August 2012 examination diagnosed the Veteran with degenerative joint disease of the cervical spine, and degenerative disc disease status post C3-C4 fusion.  These examination reports contain new evidence that is also material, inasmuch as current cervical spine disability is now demonstrated.  


ORDER

As new and material evidence has been received, a previously denied claim of service connection for cervical spine disability is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

The Veteran is seeking service connection for his cervical spine.  As noted above, his August 2012 examination diagnosed the Veteran with degenerative joint disease of the cervical spine, and degenerative disc disease status post C3-C4 fusion.  

On October 2, 1989, the Veteran reported to Blanchfield Army Hospital after he was hit in his left temple with a brick, reporting pain at that location and on the left side of his neck.  Following an x-ray, the provisional diagnosis was a chip fracture at C6.  See October 3, 1989, orthopedic report.  The orthopedic physician on call felt that this was a stable fracture that was old and probably secondary to a neck injury that the Veteran incurred in high school football.  The Veteran then attended a follow up session the following day at the orthopedic clinic.  The physician noted an avulsion traction spur at the inferior C6 body.  There was no discussion of the age of the spur.  Id.

After the Veteran separated from service in September 1999, he underwent a VA examination in December 1999 for, inter alia, his claim of entitlement to service connection for cervical spine pain.  The medical history portion of that examination noted that an x-ray studies on December 3, 1999, showed minimal degeneration and arthritis at C6-C7 and C5-C6.  The examination itself diagnosed the Veteran with cervical pain.  However, the actual December 3, 1999, x-ray report is not associated with the Veteran's claims file.  As such, remand is necessary so that it can be obtained.  

Accordingly, the case is REMANDED for the following action:

1. With any necessary information and assistance needed from the Veteran, the RO should request any outstanding radiology reports and other medical records related to the Veteran's cervical spine, to specifically include the December 3, 1989, x-ray report mentioned in the December 18, 1989 VA examination.  

2. Thereafter, if the benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




Department of Veterans Affairs


